164 U.S. 452 (1896)
PRATHER
v.
UNITED STATES.
No. 546.
Supreme Court of United States.
Submitted November 2, 1896.
Decided November 30, 1896.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. Solicitor General for the motion.
Mr. H.E. Davis and Mr. Jeremiah M. Wilson opposing.
THE CHIEF JUSTICE:
On the question of our appellate jurisdiction this case differs in no material respect from Chapman v. United States, just decided, ante, 436. The motion to dismiss the writ of error is sustained.
Writ of error dismissed.